MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),                                               FILED
this Memorandum Decision shall not be                                           Apr 13 2016, 9:06 am

regarded as precedent or cited before any                                            CLERK
court except for the purpose of establishing                                     Indiana Supreme Court
                                                                                    Court of Appeals
                                                                                      and Tax Court
the defense of res judicata, collateral
estoppel, or the law of the case.


ATTORNEYS FOR APPELLANT                                  ATTORNEYS FOR APPELLEE
Alan L. Whitted                                          Gregory F. Zoeller
Alex R. Whitted                                          Attorney General of Indiana
Whitted Law, LLC.                                        Jesse R. Drum
Columbus, Indiana                                        Deputy Attorney General
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

Christopher D. Manley,                                   April 13, 2016
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         03A01-1510-CR-1833
        v.                                               Appeal from the Bartholomew
                                                         Superior Court
State of Indiana,                                        The Honorable Kathleen T.
Appellee-Plaintiff                                       Coriden, Judge
                                                         Trial Court Cause No.
                                                         03D02-1410-CM-4602



Crone, Judge.




Court of Appeals of Indiana | Memorandum Decision 03A01-1510-CR-01833 | April 13, 2016             Page 1 of 5
[1]   Christopher D. Manley appeals his one-year sentence for class A misdemeanor

      criminal conversion, arguing that it is inappropriate. We conclude that he has

      waived his arguments, and therefore affirm.


[2]   Manley temporarily lived with Kathryn Blackburn in Hope. After he moved

      out, Blackburn could not find her checkbook. A couple of weeks later, she

      received a notice that someone had attempted to cash one of her checks at a

      MainSource Bank in Indianapolis. The check was made out to Manley for $75.

      Blackburn said that she did not sign the check, did not recognize the

      handwriting on the check, and did not authorize a check to be written to

      Manley.


[3]   In October 2014, the State charged Manley with class A misdemeanor check

      fraud and class A misdemeanor criminal conversion. At a bench trial, the court

      found Manley not guilty of check fraud but guilty of criminal conversion. In

      October 2015, the trial court sentenced Manley to one year in the Bartholomew

      County Jail to be served upon completion of the sentence he was currently

      serving.


[4]   Manley asserts that his sentence is inappropriate pursuant to Indiana Appellate

      Rule 7(B), which states, “The Court may revise a sentence authorized by statute

      if, after due consideration of the trial court’s decision, the Court finds that the

      sentence is inappropriate in light of the nature of the offense and the character

      of the offender.” Manley has the burden to show that his sentence is




      Court of Appeals of Indiana | Memorandum Decision 03A01-1510-CR-01833 | April 13, 2016   Page 2 of 5
      inappropriate. Anglemyer v. State, 868 N.E.2d 482, 494 (Ind. 2007), clarified on

      reh’g, 875 N.E.2d 218.


[5]   First, Manley contends that the trial court failed to issue a sentencing statement

      explaining why his sentence was to be served consecutive to his current term of

      incarceration. This is not an Appellate Rule 7(B) claim. Manley’s argument

      should have been presented in the context of our abuse of discretion review of a

      sentence. See id. at 490-91 (stating that trial court may abuse its discretion by

      not entering sentencing statement); King v. State, 894 N.E.2d 265, 267 (Ind. Ct.

      App. 2008) (“[A]n inappropriate sentence analysis does not involve an

      argument that the trial court abused its discretion in sentencing the

      defendant.”). Because Manley has failed to cogently argue that the trial court

      abused its discretion, his argument is waived. See Ind. Appellate Rule

      46(A)(8)(a) (“The argument must contain the contentions of the appellant on

      the issues presented, supported by cogent reasoning.”); Keller v. State, 987
N.E.2d 1099, 1121 n.11 (Ind. Ct. App. 2013) (Keller’s “failure to make a cogent

      argument regarding whether the trial court abused its discretion in sentencing

      him results in waiver of that issue.”), trans. denied. Moreover, trial courts are

      not required to enter sentencing statements for misdemeanor sentences.

      Anglemyer, 868 N.E.2d at 490 (“Indiana trial courts are required to enter

      sentencing statements whenever imposing sentence for a felony offense.”);

      Morris v. State, 985 N.E.2d 364, 367 (Ind. Ct. App. 2013) (“[I]t is clear that

      abuse of discretion review of a sentence, which concerns a trial court’s duty to




      Court of Appeals of Indiana | Memorandum Decision 03A01-1510-CR-01833 | April 13, 2016   Page 3 of 5
      issue a sentencing statement along with its findings of aggravators and

      mitigators, has no place in reviewing a misdemeanor sentence.”), trans. denied.


[6]   Second, Manley argues that the nature of his offense does not warrant a

      maximum, consecutive sentence. 1 Manley completely fails to consider how his

      character impacts the inappropriateness of his sentence. Manley “bears the

      burden of showing [that] both prongs of the inquiry favor revision of [his]

      sentence.” Anderson v. State, 989 N.E.2d 823, 827 (Ind. Ct. App. 2013), trans.

      denied. Because Manley does not address his character, his argument is waived.

      Id.


[7]   Waiver notwithstanding, Manley’s argument is unavailing. As for the nature of

      the offense, Manley stole a checkbook from a woman he had been living with

      and attempted to use one of the checks to unlawfully obtain $75 from her. As

      for his character, Manley has not been a law-abiding citizen. He has

      convictions for class B felony criminal deviate conduct, carrying a handgun

      without a license, failing to register as a sex offender (two), and driving while

      suspended (two). Given the nature of the offense and his character, Manley

      fails to persuade us that his sentence is inappropriate.




      1
        A person who commits a class A misdemeanor may be imprisoned to a fixed term of not more than one
      year. Ind. Code § 35-50-3-2.

      Court of Appeals of Indiana | Memorandum Decision 03A01-1510-CR-01833 | April 13, 2016     Page 4 of 5
[8]   Affirmed.


      Najam, J., and Robb, J., concur.




      Court of Appeals of Indiana | Memorandum Decision 03A01-1510-CR-01833 | April 13, 2016   Page 5 of 5